Supplemental Opinion Upon Rehearing. In its petition for rehearing the Bowman Dairy Company points out that the opinion of this court “overlooked the fact that neither in the original complaint nor in the amended complaint is there any allegation as to the date of death of plaintiff’s decedent, or an allegation that suit was commenced against defendant within one year of the death of decedent. ’ ’ The opinion does (without discussion, however), state the facts which show this contention to be without merit. It states that the complaint by the administrator of the deceased was filed on December 19,1934; that Genevieve Stachura died as a result of injuries she received on October 20, 1934. The complaint does not specifically aver that the time intervening between October 20, 1934, and December 19, 1934, is less than one year (but any intelligent person would know that such was the fact) and it would seem that a complaint giving such knowledge to an ordinary person should not leave a court in ignorance. The petition for rehearing is denied. Petition denied.